PER CURIAM.
On this interlocutory appeal appellants/defendants contend the trial judge erred in denying their motion for a summary final judgment directed against the amended complaint filed by appellees/plain-tiffs.
The plaintiffs’ multi-count complaint is not a model pleading and fails to pinpoint the issues with a desired degree of precision; nevertheless, we cannot say the trial judge erred in failing to grant defendants’ motion for summary judgment. Some matters alleged by the plaintiffs appear to state a cause of action and there are some factual disputes concerning such matters which are apparent from the plaintiffs’ amended complaint, defendants’ answer and the affidavits filed by the parties in support of and in opposition to the motion.
Accordingly, the judgment of the trial court must be and is hereby affirmed.
McNULTY, C. J., and HOBSON and SCHEB, JJ., concur.